Exhibit 10.3 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

PACIRA PHARMACEUTICALS, INC.

﻿

and

﻿

ARATANA THERAPEUTICS, INC.

﻿

﻿

﻿

﻿

AMENDED AND RESTATED SUPPLY AGREEMENT

﻿

﻿

﻿

﻿

DATED AS OF JULY 5, 2018

﻿

﻿

﻿

﻿

﻿

﻿

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

﻿

THIS AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”) is made effective
as of July 5, 2018 (the “Effective Date”) by and between Pacira Pharmaceuticals,
Inc., a California corporation with a principal place of business at 5 Sylvan
Way, Parsippany, New Jersey 07054 (“Pacira”) and Aratana Therapeutics, Inc., a
Delaware corporation with a place of business at 11400 Tomahawk Creek Parkway
Suite 340 Leawood, KS 66211 (“Aratana”).  Pacira and Aratana are each hereafter
referred to individually as a “Party” and together as the
“Parties.”  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in Section 1.

﻿

Whereas, Pacira and Aratana entered into that certain Exclusive License,
Development and Commercialization Agreement, dated as of December 5, 2012 (the
“Original  License Agreement”), under which Aratana will develop, market, sell
and distribute the Licensed Product in the Field in the Territory pursuant to
the terms and conditions thereof;

﻿

WHEREAS, Pacira and Aratana on December 5, 2012 also entered into the Initial
Supply Agreement (the “Original Supply Agreement”) as contemplated by the
Original License Agreement pursuant to which Pacira and Aratana agreed that
Pacira shall be the exclusive supplier of the Licensed Product to Aratana
pursuant to the terms of the Initial Supply Agreement; and

﻿

WHEREAS, the parties have entered into an Amended and Restated Exclusive License
Development and Commercialization Agreement made effective as of July 5, 2018
(the “License Agreement”) under which Aratana will continue to develop, market,
sell and distribute the Licensed Product in the Field in the Territory pursuant
to the terms and conditions thereof.

﻿

WHEREAS, the Parties desire to amend and restate the Original Supply Agreement
in its entirety as set forth herein. This Agreement constitutes the “Amended
Supply Agreement” as contemplated by the License Agreement.

﻿

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

﻿

1.    Definitions

1.1.    “10ml Vial” shall mean a 10ml vial (without commercial labeling and
packaging) containing the Licensed Product.

1.2.    “20ml Vial” shall mean a 20ml vial (without commercial labeling and
packaging) containing the Licensed Product.

1.3.    “Administrative NADA” is a new animal drug application that is submitted
after all of the technical sections that fulfill the requirements for the
approval of the NADA under 21





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

__________________

*The Specification shall be made available to Aratana as necessary for
regulatory purposes.

--------------------------------------------------------------------------------

 



CFR 514.1 have been reviewed by CVM and CVM has issued a technical section
complete letter for each of those technical sections.

1.4.    “Affiliate” shall mean with respect to any entity, any other entity
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such entity and for purposes of
this definition, “control” shall mean ownership, directly or indirectly through
one or more Affiliates, of fifty percent (50%) or more of the shares of stock
entitled to vote for the election of directors, in the case of a corporation, or
fifty percent (50%) or more of the equity interests in the case of any other
type of legal entity, status as a general partner in any partnership, or any
other arrangement whereby a Party controls or has the right to control the board
of directors or equivalent governing body of a corporation or other entity.

1.5.    “Approved Facilities” shall mean the facilities of Pacira located at
10450 Science Center Drive, San Diego, CA 92121 (or the approved facility of a
Third Party Manufacturer), in each case as may be changed by Pacira from time to
time, comprising buildings and equipment where Pacira shall Manufacture and
store or have Manufactured and stored the Bulk Product.

1.6.    “Bulk Product” shall mean Licensed Product by Presentation, as
applicable, in unlabeled filled vials without commercial label and packaging.

1.7.    “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in New York City, New York are authorized or obligated by Law
to not open or remain closed.

1.8.    “Certificate of Analysis” shall mean a document setting out the results
of analysis of a Lot of Bulk Product together with the Specification and methods
by which, the tests were performed.

1.9.    “Certificate of Compliance”     shall mean a document certifying that
the Approved Facility is operating in compliance with cGMP and the Bulk Product
has been manufactured in compliance with cGMP and all other applicable Law.

1.10.    “cGMP” shall mean current Good Manufacturing Practice as set out in the
United States 21 CFR 210 and 211, as amended from time to time, together with,
as applicable, any analogous regulations, codes or guidelines having effect in
any jurisdiction in the countries in which the Licensed Product is to be
Manufactured and/or distributed.

1.11.    “Commercialize” or “Commercialization” shall mean any and all
activities, excluding Development or manufacturing, necessary or desirable to
realize commercial sales of the Licensed Product in accordance with applicable
Law, including distributing, importing, transporting, customs clearance, export,
warehousing, packing, handling and delivering to customers, as well as offering
for sale and sales, marketing, promoting and reimbursement related activities,
including booking sales.  When used as a verb “Commercialize” means to engage in
Commercialization.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-2-

--------------------------------------------------------------------------------

 



1.12.    “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensee or Sublicensees, except to the extent that the
Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the Disclosing Party.  Confidential Information shall include all
information disclosed to or accessible by Aratana or Pacira, as the case may be,
relating to the subject matter of the License Agreement or this Agreement prior
to the Effective Date.

1.13.    Intentionally Omitted.

1.14.    “CVM” shall mean the Center for Veterinary Medicine (and any successor
authority) of the FDA.

1.15.    “Date of Manufacture” shall mean the first manufacturing day of Bulk
Product as set forth in the Certificate of Analysis.

1.16.     “Delivery” shall mean Pacira making available at the loading docks of
the Approved Facilities the Bulk Product for collection by Aratana or its
nominated carrier.

1.17.     “Drug Approval Application” shall mean any application for Regulatory
Approval, including, without limitation, (a) any application filed with the FDA
and (b) any equivalent application filed with any Foreign Regulatory Authority
for Regulatory Approval required prior to any sale or use or any
Commercialization of a Licensed Product in any country or jurisdiction in the
Territory.

1.18.     “Drug Substance” shall mean bupivacaine liposome injectable
suspension.

1.19.     “Equipment” shall mean the equipment used in the Manufacture,
assembly, analysis and testing of the Product.

1.20.     “EXPAREL®” shall mean Bupivacaine Liposome Injectable Suspension – NDA
#022496 dated October 28, 2011.

1.21.    “FDA” shall mean the U.S. Food and Drug Administration and any
successor agency or authority thereto.

1.22.     “Field” shall mean all prophylactic or therapeutic uses of finished
Licensed Product for veterinary use only.  For the avoidance of doubt, the Field
shall not include use of the Licensed Product in humans.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-3-

--------------------------------------------------------------------------------

 



1.23.     “Forecast” shall have the meaning set forth in Section 3.1.

1.24.     “Force Majeure” shall have the meaning set forth in Section 13.1.

1.25.     “Foreign Regulatory Authority” shall mean any applicable
supranational, national, federal, state or local regulatory agency, department,
bureau or other Government Authority of any country or jurisdiction in the
Territory (other than the United States of America), having responsibility in
such country or jurisdiction for any Regulatory Approvals of any kind in such
country or jurisdiction, and any successor agency or authority thereto.

1.26.    “Frozen Period” shall mean the initial [***] month period of each
Forecast as more particularly described in Section 3.1.

1.27.    “Governmental Authority” shall mean any governmental or
quasi-governmental department, commission, board, bureau, agency, court or other
instrumentality of any country or jurisdiction in the Territory or any political
subdivision thereof.

1.28.    “JCCC” shall have the meaning ascribed to such term in Section 3.1 of
the License Agreement.

1.29.    “Labeling” shall have the meaning set forth in Section 7.3(b).

1.30.    “Laboratory” shall have the meaning set forth in Section 4.3(c).

1.31.    “Law” shall mean all laws, treaties, statutes, ordinances, judgments,
decrees, rules, codes, injunctions, writs, regulations, binding arbitration
rulings, orders, and judicial or administrative interpretations or promulgations
of any Governmental Authority having jurisdiction over the transactions
contemplated hereunder.

1.32.    “License Agreement” shall have the meaning set forth in the recitals to
this Agreement.

1.33.    “Licensed Product” shall mean shall mean DepoBupivacaine™ Extended
Release Liposome Injection for use in the Field.

1.34.    “Lot” shall have the meaning set forth in Section 3.2(c).

1.35.    “Manufacturing Approval” shall mean all necessary or appropriate
approvals, licenses, permits, registrations and authorizations in respect of the
manufacture and Quality Control of the Licensed Product.

1.36.    “Manufacturing License” shall mean any license as granted by the
Regulatory Authority to Pacira or the Third Party Manufacturer in the applicable
territory to manufacture the Licensed Product.

1.37.    “NADA” shall mean any new animal drug application or Administrative
NADA and all amendments and supplements.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-4-

--------------------------------------------------------------------------------

 



1.38.    “Person” shall include both corporate and real persons and
institutions, partnerships and associations or entities of all kinds.

1.39.    “Presentation” shall mean the 10ml Vial or 20ml Vial, as the case may
be, containing the Drug Substance.

1.40.    “Product Delivery Date” shall mean that date upon which the Bulk
Product is available for collection from the Approved Facilities.

1.41.    “Product Price” shall mean the prices for the Bulk Product by
Presentation as set forth in Appendix II, as such prices may be amended from
time to time in accordance with the terms of this Agreement.

1.42.    “Quality Agreement” shall mean the agreement dated June 30, 2016 as may
be amended from time to time which provides the responsibilities of the Parties
related to the quality and regulatory requirements of the Bulk Product
manufactured under this Agreement.

1.43.    “Quality Control” shall mean the sampling, laboratory testing and
inspection at the Approved Facilities of:

(a)    raw materials, in-process materials and Bulk Product; and

(b)    the Bulk Product as necessary for Release.

1.44.    “Regulatory Approval” shall mean any and all approvals or
authorizations of any kind of any Regulatory Authority required prior to any
commercial marketing, sale, or use of the Licensed Product in any country or
jurisdiction in the Territory for a particular indication within the Field.  For
clarity, Regulatory Approval: (i) in the United States shall consist of the
approval by the FDA of the Administrative NADA; and (ii) shall not include any
approvals, licenses, registrations or authorizations necessary for the
manufacture or supply of the Licensed Product, or any component thereof, by
Pacira to Aratana or its Affiliates or Sublicensees.

1.45.    “Regulatory Authority” shall mean the FDA or any Foreign Regulatory
Authority.

1.46.    “Release” shall mean release of the Bulk Product from the Approved
Facilities to Aratana or its designee for labeling and packaging by Aratana or
its designee.

1.47.    “Specification” shall mean the specification of the Licensed Product as
set out on Appendix I hereto.

1.48.    “Sublicensee” shall mean any Third Party to whom Aratana grants a
sublicense of some or all of the rights granted to Aratana under, and in
accordance with, the License Agreement.

1.49.    “Term” shall mean the term of this Agreement as set out in Section 10.

1.50.    “Territory” shall mean worldwide.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-5-

--------------------------------------------------------------------------------

 



1.51.    “Third Party” shall mean any person or entity other than Aratana,
Pacira and their respective Affiliates.

1.52.    “Third Party Manufacturer” shall mean a Third Party appointed by Pacira
to manufacture the Licensed Product on its behalf.

In this Agreement, unless the context requires otherwise:

(a)    the headings are included for convenience only and shall not affect the
construction of this Agreement;

(b)    words denoting the singular shall include the plural and vice versa;

(c)    words denoting one gender shall include each gender and all genders;

(d)    the words “include” or “including” shall mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list; and

(e)    any reference to an enactment or statutory provision is a reference to it
as it may have been, or may from time to time be amended, modified, consolidated
or re enacted.

The Appendices comprise part of and shall be construed in accordance with the
terms of this Agreement.

2.    SUPPLY OF BULK PRODUCT

2.1.    Subject to the terms and conditions of this Agreement, during the Term,
Pacira shall manufacture and supply, or shall cause to be manufactured and
supplied, to Aratana Bulk Product for labeling, packaging and sale by Aratana,
and, in consideration of the manufacture of Bulk Product by Pacira or by its
Third Party Manufacturer, during the Term, Aratana shall purchase exclusively
from Pacira all of its requirements of Bulk Product.

2.2.    Pacira shall supply Bulk Product under this Agreement, by Presentation.
Each Presentation shall thereafter be labeled, packaged or otherwise prepared
for commercial sale by Aratana.  Aratana shall be solely responsible, at its
sole cost and expense, for all labeling, packaging and shipping of Bulk Product
in accordance with applicable Law and utilizing such branding, trade names and
trade dress selected by Aratana and approved by the JCCC.  Aratana shall not
materially alter any Bulk Product as supplied to Aratana by Pacira (other than
to label, package and otherwise prepare the Bulk Product for commercial sale as
set forth above) and shall only resell such Bulk Product in accordance with this
Agreement, the License Agreement and applicable Law.

2.3.    Pacira shall give Aratana reasonable notice of any proposal to appoint a
Third Party Manufacturer as provided in Section 6.3.  





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-6-

--------------------------------------------------------------------------------

 



2.4.    The terms and conditions of this Agreement shall control the manufacture
and supply of Bulk Product by Pacira to Aratana, and no terms or conditions
contained in any purchase order, acknowledgment, invoice, bill of lading,
acceptance or other preprinted form issued by any Party shall have any force or
effect to the extent they are inconsistent with or purport to modify the terms
and conditions of this Agreement including those set forth in this Section 2.

2.5.    Aratana shall be permitted to transfer or resell Bulk Product purchased
in accordance with the terms of this Agreement to an Affiliate or Sublicensee
and any such transfer or resale shall not be considered a commercial sale of
Licensed Product under the License Agreement; provided,  however, that any
mark-up or increase in transfer price or any other revenue derived by Aratana
from such transfer or resale shall be subject to Pacira’s rights under the
License Agreement.  In no event shall Aratana or any of its Affiliate or any
Sublicensee be permitted to transfer or resell Bulk Product other than as
expressly contemplated by this Agreement and the License Agreement or as
expressly agreed to by Pacira in advance of any such purported resale or
transfer.  The transfer or sale of Bulk Product by Aratana to an Affiliate or
Sublicensee shall in no way relieve Aratana of any of its obligations or
liabilities hereunder.

3.    Forecasting and Ordering

3.1.    Forecasts.  On or before the [***] day of each calendar month during the
Term, Aratana shall submit to Pacira a rolling forecast of Aratana’s anticipated
demand of Bulk Product for the next [***] consecutive months, commencing with
the subsequent month in which such forecast is submitted (each a “Forecast”). By
way of example, the Forecast submitted on or before [***] shall be for the
period of [***] through [***].  In addition, on or before [***] of each calendar
year during the Term, Aratana will provide a non-binding [***] year forecast
(the “[***]”).  The Forecast and the [***] shall be submitted in the format
attached hereto as Appendix III, as such format may be reasonably modified from
time to time by mutual agreement of the Parties.  Each Forecast shall contain
the estimated quantities and anticipated Product Delivery Dates of units of Bulk
Product for each month of the subsequent [***] months (without regard to
potential expiration or termination of this Agreement).  Absent earlier
expiration or termination of this Agreement, the forecast for the first [***]
months in each Forecast (the “Frozen Period”) shall constitute a binding
commitment by Aratana to place Purchase Orders pursuant to Section 3.2 that,
when taken together with any Purchase Orders submitted up to such date by
Aratana with respect to such period, shall be consistent with such Forecast, but
in no event represent less than [***] percent [***]% of the amount of Bulk
Product specified in such Forecast.  The Forecast with respect to the quarter
immediately following the Frozen Period shall not be less than [***] percent
[***]% nor exceed [***] percent [***]% of the amount specified in the Forecast
provided the month prior without the written consent of Pacira.

3.2.    Purchase Orders.

(a)    On or before the [***] day of each calendar month, Aratana shall submit
an irrevocable purchase order for that period within the Frozen Period for which
irrevocable purchase orders have not previously been submitted to and accepted
by Pacira (a “Purchase Order”). By way of example,  a Purchase Order for [***]
shall be submitted to Pacira with the Forecast provided





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-7-

--------------------------------------------------------------------------------

 



to Pacira on or before [***]. Each Purchase Order must specify the actual number
of Lots to be manufactured, the approximate number of units in each Lot, and the
requested Product Delivery Date for each Lot.  Aratana shall submit each
Purchase Order to Pacira at least [***] days in advance of the earliest Product
Delivery Date requested in the Purchase Order.  Pacira shall acknowledge and
accept the Purchase Order from Aratana made in accordance with Section 3.2
within [***] Business Days of receipt.  All Purchase Orders shall be sent by
Aratana to the following address, which may be updated from time to time by
Pacira upon notice to Aratana:

Pacira Pharmaceuticals, Inc.

﻿10450 Science Center Drive

﻿San Diego,  CA 92121

Attention: Salvatore Sansone

Telephone: [***]

E-mail: [***]

﻿

(b)    Pacira will supply quantities of Bulk Product by Presentation, in each
case as set forth in the applicable Purchase Order in accordance with the
delivery schedule set forth therein and, to the extent that such estimated
amounts do not meet Aratana’s actual requirements, Pacira will use commercially
reasonable efforts to supply Aratana with its requirements beyond the amounts
specified in the applicable Forecast as stated in Section 3.2(a), it being
understood that Pacira shall have no obligation to supply Bulk Product in
amounts exceeding the amounts specified in the applicable Forecast.  Aratana
agrees to purchase, in accordance with any Purchase Order, the terms and
conditions of this Agreement, the Specification and applicable Law, such
quantities of Bulk Product supplied by Pacira.

(c)    Aratana shall purchase Bulk Product by Presentation from Pacira in
minimum order quantities of a whole filled batch (each such batch quantity, a
“Lot”) as set forth in Appendix II or such other quantities as may be mutually
agreed to by the Parties.

4.    Delivery, Title AND ACCEPTANCE

4.1.    Delivery.  Pacira shall supply all Bulk Product Ex Works (as defined in
Incoterms 2018) the Approved Facilities.  Pacira shall use its commercially
reasonable efforts to Deliver to Aratana each of Aratana’s orders for Bulk
Product on the applicable Delivery Date specified in each Purchase Order.  If
Pacira becomes aware that for any reason it will be unable to Deliver ordered
Bulk Product on the specified Delivery Date, Pacira shall promptly advise
Aratana of that fact, the reason for the delay and (if appropriate) give its
reasonable, good faith estimate of the likely delayed Delivery Date.  Pacira
shall use its commercially reasonable efforts to minimize the delay.  Pacira
shall submit to Aratana with each Lot of Bulk Product Delivered by Pacira a
Certificate of Analysis setting out the results of the analysis of that Lot of
Bulk Product and confirming that the Lot is manufactured in conformity with the
Specification and cGMP.  With each shipment of Bulk Product, Pacira shall
provide Aratana with a Certificate of Compliance.  On Delivery, Bulk Product
shall have a Date of Manufacture that is not greater than [***] days from
Delivery date; provided, that, in the event Pacira proposes to deliver to
Aratana Bulk Product with a date of manufacture greater than [***] days from
Delivery date, Pacira shall notify Aratana, and





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-8-

--------------------------------------------------------------------------------

 



the Parties shall discuss in good faith such reasonable steps as may be
implemented by Aratana to accommodate Aratana’s distribution of such Bulk
Product (in finished form) so as not to render such Bulk Product non-saleable,
it being understood that Aratana shall not be obligated to accept delivery of
Bulk Product with a date of manufacture greater than [***] days from Delivery
date.

4.2.    Title.  Legal title shall pass to, and all risk in and responsibility
for Bulk Product shall be with, Aratana from and after Delivery.  Aratana shall
be responsible for all tariff, customs, clearance and other similar charges and
will bear all risk of loss, delay, or damage in transit, as well as cost of
freight and insurance.

4.3.    Receipt of Product; Acceptance.

(a)    Promptly after each Delivery Date, and prior to the labeling and
packaging of such Bulk Product, Aratana, or its designee, shall conduct (i) a
visual inspection of the Bulk Product for defects or damages and (ii) an
inspection of all associated quality assurance documents, including, without
limitation, the Certificate of Analysis and Certificate of Compliance delivered
in accordance with Section 4.1.  Aratana shall be entitled to reject and return
any portion or all of any shipment of Bulk Product that does not conform to the
Specification or otherwise fails to comply with the warranty set forth in
Section 7.2(b) (unless such nonconformity or noncompliance is attributable to an
act or omission of Aratana after the time such Bulk Product was Delivered by
Pacira); provided, that Aratana provides notice of non-conformance discovered by
Aratana based on such visual inspection and inspection of the associated quality
assurance document or any other non-conformance to the warranties provided in
Section 7.2(b) within [***] calendar days after Delivery of such Bulk
Product.  If no notice is provided by Aratana within such time period, then
Aratana shall be deemed to have accepted the shipment and all such Bulk Product
Delivered to Aratana shall be deemed to materially conform with the
Specification.  Any notice of rejection by Aratana shall specify the shipment
and Purchase Order number and shall be accompanied by a reasonably detailed
statement of Aratana’s exact reasons for rejection along with reasonable
evidence of the alleged nonconformity or noncompliance (including a sample of
the Bulk Product from the shipment tested) and, if applicable, a report of any
pertinent analysis performed by Aratana on the allegedly nonconforming or
noncomplying Bulk Product, together with the methods and procedures used to
determine such non-conformity.  Pacira shall notify Aratana in writing as
promptly as practicable, but in any event within [***] Business Days after
receipt of such notice of rejection, whether Pacira accepts Aratana’s assertions
of nonconformity or noncompliance.

(b)    Whether or not Pacira accepts Aratana’s assertion of nonconformity or
noncompliance, promptly upon receipt of a notice of rejection, Pacira shall use
commercially reasonable efforts to provide replacement Bulk Product for the
quantity of Bulk Product rejected by Aratana in the original shipment as soon as
reasonably possible but no later than [***] days after the date of receipt of
the notice of rejection.  Aratana shall remain responsible for the purchase
price for the allegedly nonconforming or noncomplying Bulk Product; provided,
however, if the Bulk Product rejected by Aratana from such original shipment
ultimately is found to be nonconforming or noncomplying (whether pursuant to
Section 4.3(a) or if Pacira acknowledges such in writing), Pacira shall bear all
costs and expenses of such replacement Bulk Product (including the purchase
price thereof and/or disposal charges for such nonconforming or





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-9-

--------------------------------------------------------------------------------

 



noncomplying Bulk Product).  If it is determined subsequently that such Bulk
Product was in fact conforming (whether pursuant to Section 4.3(a) or if Aratana
acknowledges such in writing), then Aratana shall be responsible for the
purchase price for the allegedly nonconforming Bulk Product, as well as, upon
receipt and acceptance by Aratana in accordance with the procedures set forth
herein, the replacement Bulk Product, which shall be purchased at the
then-effective purchase price for such Bulk Product.  Replacement shipments
shall also be subject to the procedures contained in this Section
4.3(b).  Pacira shall be under no obligation to accept a return of Bulk Product
except as provided for in this Section 4.3.

(c)    If Pacira disagrees with any alleged nonconformity or noncompliance, then
the Parties shall have [***] days from the date of Pacira’s receipt of Aratana’s
notification pursuant to Section 4.2(a) to resolve any such dispute.  If such
dispute is not resolved in the [***] day period then an independent
cGMP-certified laboratory (or other expert or consultant) of recognized repute
(the “Laboratory”), selected by Pacira and reasonably acceptable to Aratana,
shall analyze an aliquot sample or such other portions of a shipment, furnished
by Aratana from the shipment received and rejected by Aratana, as may be
necessary to substantiate whether the shipment rejected by Aratana conformed in
all material respects to the Specification at the time of Delivery to, which
analysis shall be performed in compliance with applicable FDA regulations for
re-testing of pharmaceutical products.  The Parties agree to cooperate with the
Laboratory’s reasonable requests for assistance in connection with its analysis
hereunder.  The Parties shall be bound by the Laboratory’s results of analysis,
which, absent manifest error, shall be deemed final as to any dispute over
compliance of the Bulk Product in all material respects with the Specification
at the time of Delivery.  The fees and expenses of the Laboratory making such
determination shall be by the Party against which the determination is made, or
if the Laboratory cannot place the fault noticed and complained about, then the
Parties shall share equally such costs.

(d)    If Pacira accepts rejection of any shipment due to nonconformity or
noncompliance (or if not, then following the decision of the Laboratory that the
shipment was nonconforming), Pacira shall promptly (and in any case within [***]
Business Days thereafter) make arrangements for the return, reworking or
disposal, at Pacira’s option, of any nonconforming or noncomplying Bulk
Product.  If Pacira requests that Aratana dispose of such nonconforming or
noncomplying Bulk Product, Pacira shall give Aratana written instructions as to
how Aratana or its agent should dispose of such nonconforming or noncomplying
Bulk Product, and Aratana shall provide Pacira with written certification of
such destruction.  Pacira shall pay (or reimburse Aratana) for any reasonable
return shipping charges or out-of-pocket costs or expenses incurred by Aratana
for such return shipment or lawful disposal of such nonconforming or
noncomplying Bulk Product.

5.    PRICING AND PAYMENT

5.1.    Pricing.  During the Term, the purchase price for the supply of Bulk
Product sold to Aratana shall be the applicable Product Price then in effect. 
As of the Effective Date the Product Price shall be as set forth in Appendix
II.   Thereafter, the Product Price per vial shall be adjusted as follows:





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-10-

--------------------------------------------------------------------------------

 



(a)    20 ml Vial.  Commencing as of [***], and on each anniversary thereafter,
Pacira shall review the Product Price and may increase the Product Price based
upon inflation and any increases in the cost of manufacture (including the cost
of raw materials) of the Licensed Product; provided, however, that
notwithstanding the foregoing, in no event shall any annual increase to the
Product Price for the 20 ml due solely to inflation exceed the percentage change
in the Producer Price Index (Commodities) for Chemicals and Allied Products –
Drugs and Pharmaceuticals (as published by the Bureas of Labor Statistics over
the preceding one (1) year period;

(b)     10 ml Vial.    The Product Price for the 10ml vial shall remain in
effect until December 31, 2021 (the “Initial Price Term”). Prior to the end of
the Initial Price Term and no later than December 31, 2021, the parties shall
negotiate in good faith the applicable terms related to 10ml Vial, including the
Product Price, for the period subsequent to the Initial Price Term. If the
Parties are unable to reach agreement then as of January 1, 2022 and on each
anniversary thereafter during the Term, the applicable Product Price for the 10
ml Vial shall be automatically increased by [***]%  without further notice to
Aratana.

5.2.    Invoices and Payments.  Payments to Pacira from Aratana pursuant to this
Agreement shall be made by Aratana within [***] days of receipt of the relevant
invoice from Pacira, which invoice shall be delivered at the time of Delivery of
Bulk Product under a Purchase Order.  Aratana shall make all payments required
under this Agreement by wire transfer to a bank account designated by Pacira in
United States dollars.

5.3.    Taxes.  Any and all transfer, sales, use, registration and other taxes
imposed upon or with respect to or measured by the sale or delivery by Pacira to
Aratana of any Bulk Product hereunder shall be identified by Pacira and assessed
to Pacira and Aratana, as applicable, as mutually agreed upon from time to
time.  To the extent any such taxes are applicable to Aratana, such amounts
shall be included on Pacira’s invoices to Aratana for such Bulk Product, to the
extent that Aratana has not provided Pacira with an appropriate exemption
certificate.

5.4.    Payments.  All payments by Aratana hereunder shall be payable in full
when due, shall be absolute and non-refundable and shall not be subject to
rights of set off, counterclaim, decrease, reduction or deduction whatsoever.

5.5.    Currency.  All amounts payable and calculations hereunder shall be in
United States dollars.

6.    Manufacture

6.1.    Manufacture.  During the Term, and subject to the provisions of this
Section 6, Pacira shall manufacture and supply Bulk Product in accordance with:
(a) this Agreement; (b) the applicable Specification; (c) the applicable NADA;
(d) cGMP requirements; (e) the Quality Agreement; and (f) all other applicable
Law.  Notwithstanding the foregoing or any other provision of this Agreement,
nothing set forth in this Agreement shall prohibit Pacira from: (i) effecting
any change, modification or alteration to the manufacturing processes related to
the manufacture of the Licensed Product (a “Change to Process”); (ii) relocating
or shutting down the then current





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-11-

--------------------------------------------------------------------------------

 



Approved Facilities; (iii) manufacturing other pharmaceutical products or
prioritizing its activities at the Approved Facilities; or (iv) prioritizing its
business needs generally if and when such activities or needs conflict with its
obligations to Aratana hereunder; provided;  that (A) Pacira will notify Aratana
as promptly as practicable after taking affirmative action in furtherance of any
of the foregoing actions and (B) Pacira’s right to engage in any of the
foregoing actions does not excuse Pacira from its obligation to supply the Bulk
Product to Aratana as required under Sections 3 and 4, subject to Section
6.3(b).  Notwithstanding the foregoing, Pacira will notify Aratana through the
JCCC of any Change to Process or any other actions described above in this
Section 6.1, in each case which would reasonably be expected to require Aratana
to submit any new or supplemental filing with any Regulatory Authority or to
engage in any new or supplemental clinical study.

6.2.    Compliance with Law.  While the Licensed Product is in the possession or
under the control of Pacira, Pacira shall comply with all applicable Law
regarding the manufacture, handling and storage of such Licensed Product.

6.3.    Changes Affecting Manufacture.

(a)    In the event that a Regulatory Authority imposes any change affecting the
NADA, the Manufacturing Approval or the manufacture of the Bulk Product, each
Party shall notify the other Party and the Parties shall discuss in good faith
with a view to reaching agreement on the actions and timing required to effect
such change, any regulatory approval required, and including any pricing
implications.

(b)    In the event that Pacira effects any Change to Process or in
manufacturing location, the Parties shall discuss in good faith with a view to
reaching agreement on the actions and timing required to continue supply of Bulk
Product to Aratana, which may include, by way of example only, incorporation of
the Change to Process within the Specification via a modification to the NADA
mutually agreed to by Pacira and Aratana (the submission of which, including all
incidental regulatory filings and requirements, shall be the sole responsibility
of Aratana); provided,  however, in no event shall Pacira be obligated to supply
Bulk Product under this Agreement or enter into any alternate supply
arrangements if Pacira determines, in its sole discretion, that it is no longer
commercially reasonable to supply Bulk Product in accordance with the
then-current Specification in light of the Change to Process.  In furtherance,
and not in limitation, of the foregoing, Pacira shall keep Aratana informed of
any proposed Change to Process.

7.    Warranties

7.1.    Organization, Good Standing, Power.  Each of Pacira and Aratana
represents and warrants to the other Party that:

(a)    it is duly organized, validly existing and in good standing under the Law
of the jurisdiction in which it is incorporated or formed;





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-12-

--------------------------------------------------------------------------------

 



(b)    it has the requisite corporate or other power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby;

(c)    the execution and delivery of this Agreement and the consummation by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate or similar action on its part and no other or further
corporate or similar proceedings will be necessary for the execution and
delivery of this Agreement by such Party, the performance of such Party’s
obligations hereunder, and the consummation by such Parties of the transactions
contemplated hereby; and

(d)    this Agreement has been duly executed and delivered by it and constitutes
a legal, valid and binding obligation of such Party enforceable against such
Party in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, reorganization or other Laws of general
applicability relating to or affecting the enforcement of creditors’ rights and
general principles of equity.

7.2.    Representations and Warranties of Pacira.  Pacira represents and
warrants that:

(a)    Approved Facilities.  The Approved Facilities (i) comply in all material
respects with all relevant and applicable Law and standards and have all
relevant regulatory permits and approvals including valid Manufacturing Licenses
and Manufacturing Approvals; and (ii) currently have, and Pacira shall use
commercially reasonable efforts to maintain, the necessary Equipment and
personnel required for the manufacture of the Licensed Product in compliance
with the NADA.

(b)    Conformance of Bulk Product.  Each Lot of Bulk Product supplied to
Aratana under this Agreement shall: (i) meet the Specification; (ii) be
manufactured in compliance with the applicable NADA or other applicable
Regulatory Approval and cGMP; and (iii) be sold free from any lien or
encumbrance.  THE FOREGOING WARRANTY IS EXCLUSIVE, AND IS IN LIEU OF ALL OTHER
WARRANTIES (WHETHER WRITTEN, ORAL OR IMPLIED) INCLUDING A WARRANTY OF
MERCHANTABILITY IN OTHER RESPECTS THAN EXPRESSLY SET FORTH ABOVE AND A WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE.

Pacira makes no warranties, express or implied, other than those expressly made
herein with respect to the Licensed Product.  All other warranties, express or
implied, including but not limited to the implied warranties of merchantability,
satisfactory quality and fitness for a particular purpose are hereby disclaimed
by Pacira.

7.3.    Representations and Warranties of Aratana.  Aratana represents and
warrants that:

(a)    Regulatory Compliance.  (i) Aratana has obtained or will obtain, and at
all times during the term of this Agreement as shall be required under
applicable Law shall maintain, any and all Regulatory Approvals necessary for
Aratana to Commercialize the Licensed Product under





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-13-

--------------------------------------------------------------------------------

 



the License Agreement and (ii) all Labeling (as defined below) copy and artwork
approved, designated or utilized by or on behalf of Aratana will be in
compliance with applicable Law.

(b)    Non-Infringement.  None of the (i) labels and any other written, printed
or graphic matter upon any Licensed Product or any container, wrapper or other
packaging utilized with the Bulk Product, (ii) any package inserts and other
written material accompanying the Licensed Product or (iii) other Licensed
Product-related materials or information provided by or on behalf of Aratana
(collectively, “Labeling”), nor the use of any Labeling in connection with the
Commercialization of the Licensed Product, will infringe, misappropriate or
otherwise violate any patent, copyright, trade secret, trademark laws or other
intellectual property right of any Third Party.

8.    Approvals, Audits and Inspections

8.1.    Aratana (or its representatives) shall be entitled, but in any event no
more than once in any [***] month period during the Term, to access records
related solely to the manufacture of the Bulk Product and those portions, and
only those portions, of the Approved Facilities where the Bulk Product is
manufactured, in the company of a representative of Pacira as is reasonably
necessary to review and audit such records and portions of the Approved
Facilities or the manufacture of the Bulk Product.  Such inspection shall be
conducted upon reasonable prior notice by Aratana, but not less than [***] days
prior to the proposed inspection, during normal business hours and at the
specific time and date mutually agreed to by the Parties.  Any information,
data, technology or other materials accessed by or provided to Aratana or any of
its representatives in connection with any such inspection shall be deemed
Know-How (as defined in the License Agreement) of Pacira in which Pacira retains
all right, title and interest, subject to the obligations contained in, and any
use, as may be permitted under the License Agreement with respect thereto.

8.2.    Pacira shall use all commercially reasonable efforts to obtain and
maintain in force all the Manufacturing Licenses in relation to the manufacture
of the Licensed Product, as may be required in the country of manufacture of the
Licensed Product.

9.    Project Management

9.1.    Each Party shall assign a Supply Contact to co-ordinate relationships
between the Parties.  The Supply Contact shall be the first point of contact
between the Parties in relation to the placement of Bulk Product orders,
confirmation of Delivery Dates, issues relating to manufacturing and
Manufacturing Approvals.  The Supply Contacts shall form a project team
comprising relevant staff from both Pacira and Aratana for the co-ordination of
the supply of the Bulk Product to Aratana.

9.2.    Pacira and Aratana shall diligently carry out the tasks assigned to them
hereunder, and as subsequently agreed in writing during the Term.  Each Party
shall co-operate with the other in good faith particularly with respect to
problems or contingencies that arise during the Term and shall perform its
obligations in good faith and in a commercially reasonable, diligent and
workmanlike manner.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-14-

--------------------------------------------------------------------------------

 



10.    Term and Termination

10.1.    Term.  This Agreement shall come into effect on signature and, subject
to earlier termination pursuant to this Section 10, shall continue for as long
as the License Agreement continues in force.

10.2.    Termination by Pacira.  Pacira may terminate this Agreement, except as
limited hereinafter, immediately upon written notice, in the event:

(a)    Aratana fails to make any undisputed payment (or undisputed portion of
any payment) due and owing within [***] days after notice thereof from Pacira
that such payment has not been timely made by Aratana;

(b)    Aratana commits a breach of any material provision of this Agreement
which is not cured within [***] days of notice thereof from Pacira;

(c)    in the event that Pacira effects any Change to Process and the Parties
are not able to reach agreement to continue supply of Bulk Product to Aratana
after complying with Section 6.3(b); or

(d)    Pacira (including any successor or assignee thereof and any Third Party
Manufacturer) ceases manufacture, for any reason, of EXPAREL®.

10.3.    Consequences of Termination.

(a)    Termination or expiration of this Agreement shall not relieve the Parties
of any obligation accruing prior to such termination or expiration, including,
but not limited, to the regulatory and quality/technical responsibility
provisions herein and the obligation to pay money, and shall be without
prejudice to the rights and remedies of either Party with respect to the
antecedent breach of any of the provisions of this Agreement.

(b)    Upon the termination of this Agreement by Pacira pursuant to
Section 10.2(c) or 10.2(d), if requested by Aratana, Pacira shall use
commercially reasonable efforts to fulfill any and all Purchase Order(s)
previously submitted and accepted by Pacira.

(c)    Upon the expiration or termination of this Agreement by Pacira pursuant
to Section 10.2(a) or 10.2(b), Pacira may cancel, in whole or in part, any
Purchase Order previously submitted.

(d)    Upon the expiration or termination of this Agreement by Pacira pursuant
to Section 10.2(c) or 10.2(d), if requested by Aratana, Pacira will sell to
Aratana all inventory of finished Bulk Product in the possession or control of
Pacira that has been designated for future sale to Aratana (and not intended for
sale or use in Pacira’s human health program for EXPAREL®) and within the
relevant expiry for such Bulk Product as of the effective date of termination,
at the cost for such Bulk Product as of the effective date of
termination.  Payment for the finished inventory and materials shall be due
within [***] days of receipt of Pacira’s invoice.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-15-

--------------------------------------------------------------------------------

 



10.4.    Survival.  Upon expiry or termination for any reason the provisions of
Sections 4.3, 6, 7.2(b), 7.3, 10.3, 11, 12, 13, 14, 15 and 16 shall continue in
full force and effect in accordance with their respective terms and Pacira shall
retain pharmaceutical records and samples in accordance with cGMP.

11.    Assignment and Sub-Contracting

Neither this Agreement nor any right or obligation hereunder may be assigned,
delegated or otherwise transferred, in whole or part, by Aratana without the
prior express written consent of Pacira, except with respect to a transfer to
Affiliate or pursuant to a sale of substantially all of the assets of
Aratana.  The terms and conditions of this Agreement shall be binding upon and
inure to the benefit of the permitted successors and assigns of the
Parties.  Any transfer by Aratana other than in accordance with the terms hereof
shall be void and shall entitle Pacira to immediately terminate this Agreement.

12.    Confidentiality

12.1.    Pacira and Aratana undertake to each other to keep confidential, and to
procure that their respective Affiliates, employees, directors, officers,
contractors, lawyers and accountants (including those of their Affiliates) keep
confidential, Confidential Information disclosed to it by or belonging to the
other Party, until it ceases to be Confidential Information.

12.2.    Any Confidential Information received from the other Party shall not be
disclosed to any third party or used for any purpose other than as provided or
specifically envisaged by this Agreement, unless it ceases to be Confidential
Information.

12.3.    The confidentiality and non-use obligations contained in this Agreement
shall survive the termination of this Agreement and remain in full force and
effect for an indefinite period after termination in relation to any claim based
on events which occur during the Term.

13.    Force Majeure

13.1.    Neither Party shall be entitled to terminate this Agreement or shall be
liable to the other under this Agreement for loss or damages attributable to
acts of God. war or other hostility. civil disorder. the elements. fire.
explosion. flood, or any other similar reason where failure to perform is beyond
the control and not caused by the negligence of the non-performing Party (“Force
Majeure”), provided the Party affected shall give prompt notice thereof to the
other Party.  Subject to Section 13.2, the Party giving such notice shall be
excused from all affected obligations hereunder for so long as it continues to
be affected by Force Majeure.

13.2.    If such Force Majeure continues unabated for a period of at least
ninety (90) days, the Parties will meet to discuss in good faith what actions to
take or what modifications should be made to this Agreement as a consequence of
such Force Majeure in order to alleviate its consequences on the affected Party.





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-16-

--------------------------------------------------------------------------------

 



14.    DISPUTES

14.1.    Negotiation.  The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
that relates to either Party’s rights and/or obligations hereunder.  In the
event of the occurrence of such a dispute, either Party may, by written notice
to the other Party, have such dispute referred to their respective senior
officials designated below or their successors, for attempted resolution by good
faith negotiations within [***] calendar days after such notice is
received.  Said designated senior officials are as follows:

For Aratana:    Chief Executive Officer, or its designee

For Pacira:       Chief Executive Officer, or its designee

In the event the designated senior officials are not able to resolve such
dispute within the [***] day period, either Party may invoke the provisions of
Section 14.2.  Failure to invoke Section 14.2 may cause the Agreement to be
subject to an assertion of termination.

14.2.    Arbitration.  Subject to Section 14.1, any dispute, controversy or
claim initiated by either Party arising out of, resulting from or relating to
this Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration.  Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other
Party.  Any such arbitration shall be conducted under the Commercial Arbitration
Rules of the American Arbitration Association by a panel of three arbitrators
appointed in accordance with such rules with the arbitration taking place in New
Jersey.  The method and manner of discovery in any such arbitration proceeding
shall be governed by the laws of the State of New Jersey.  The arbitrators shall
have the authority to grant injunctions and/or specific performance and to
allocate between the parties the costs of arbitration in such equitable manner
as they determine.  Judgment upon the award so rendered may be entered in any
court having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be.  In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of
limitations.  Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder. 

15.    Indemnification.

15.1.    Aratana Indemnity.  Aratana shall indemnify, defend and hold harmless
Pacira, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Pacira Indemnitees”) from and against any liability,





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-17-

--------------------------------------------------------------------------------

 



damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such Pacira Indemnitees, or any of them,
in connection with any third party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters, to
the extent arising out of any material breach of this Agreement by Aratana, up
to the amount of Aratana’s available insurance coverage provided for in the
License Agreement.

15.2.    Pacira Indemnity.  Pacira shall indemnify, defend and hold harmless
Aratana and its Affiliates and their respective directors, officers, employees,
and agents, and their respective successors, heirs and assigns (the “Aratana
Indemnitees”), from and against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon such Aratana Indemnitees, or any of them, in connection with any
Third Party claims, suits, actions, demands or judgments, including, without
limitation, personal injury and product liability matters to the extent arising
out of any material breach of this Agreement by Pacira, up to the amount of
Pacira’s available insurance coverage provided for in the License Agreement.

15.3.    Indemnification Procedures.  In the event that any of the Pacira
Indemnitees or the Aratana Indemnitees (each, an “Indemnitee”) is seeking
indemnification under this Section 15 from a Party (the “Indemnifying Party”),
the other Party shall notify the Indemnifying Party of such claim with respect
to such Indemnitee as soon as reasonably practicable after the Indemnitee
receives notice of the claim, and the Party (on behalf of itself and such
Indemnitee) shall permit the Indemnifying Party to assume direction and sole
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim.  The
indemnification obligations under this Section 15 shall not apply to any harm
suffered as a direct result of any delay in notice to the Indemnifying Party
hereunder or to amounts paid in settlement of any claim, demand, action or other
proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed
unreasonably.  The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnifying Party and its legal representatives in the
investigation of any claim, demand, action or other proceeding covered by this
Section 15.

15.4.    Limitation of Liability.  Any damage, loss or expense payable by an
Indemnifying Party shall be reduced by the amount of any insurance proceeds
actually received by an Indemnitee against such damage, loss or expense and by
the amount of any other indemnity, contribution or other similar payments
actually recovered by the Indemnitee from an unrelated person with respect to
such damage, loss or expense, provided that the Indemnitee has no obligation to
seek recovery of any such damage, loss, or expense from its insurance provider
or such unrelated person. 

16.    Recalls.

In the event (i) any Regulatory Authority issues a request, directive or order
that Licensed Product be recalled, or (ii) a court of competent jurisdiction
orders such a recall, or (iii) Pacira reasonably determines after consultation
with Aratana that the Licensed Product should be recalled because the Licensed
Product does not conform to the applicable Specification at the time of





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-18-

--------------------------------------------------------------------------------

 



shipment by Pacira, the Parties will take all appropriate corrective actions
reasonably requested by the other Party hereto or by any Regulatory
Authority.  In the event that such recall (a) results from the breach of
Pacira’s warranties under Section 7.2 of this Agreement, Pacira will be
responsible for all of the costs and expenses of the recall or (b) results from
the breach of Aratana’s warranties or covenants under this Agreement, Aratana
will be responsible for all of the costs and expenses of the recall.  To the
extent that such recall is not covered by either clause (a) or (b) of the
immediately preceding sentence, then Pacira and Aratana shall share equally the
costs and expenses of the recall.  For the purposes of this Agreement, the
expenses of the recall will be the expenses of notification and destruction or
return of the recalled Licensed Product, as well as any reasonable out-of-pocket
costs incurred by Pacira and/or Aratana in connection with any corrective action
taken by Pacira and Aratana.  Notwithstanding anything to the contrary, to the
extent that a recall of the Licensed Product is caused by a Party’s gross
negligence or willful misconduct, all costs and expenses of the recall
(regardless of the Party incurring such cost or expense) shall be borne by the
responsible Party (and the responsible Party shall promptly reimburse the other
Party for such Recall Expenses incurred in connection with such recall upon
receipt of an invoice therefor).

17.    General Provisions

17.1.    Notices.  All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) made by facsimile
transmission (to be followed with written confirmation by overnight courier
providing evidence of receipt), (iii) sent by overnight courier providing
evidence of receipt, or (iv) sent by registered or certified mail, return
receipt requested, postage prepaid.  The addresses and other contact information
for the Parties are as follows:

﻿

 

5 Sylvan Way

Parsippany,  NJ 07054

 

No.:  [***]

No.: [***]

 

 

 

﻿

If to Pacira:

Pacira Pharmaceuticals, Inc,

5 Sylvan Way

Parsippany,  NJ 07054

Attention: David Stack, CEO

Facsimile No.:  [***]

Telephone No.: [***]

Email:  [***]

 

﻿

With a copy to:

Pacira Pharmaceuticals, Inc.

5 Sylvan Way

Parsippany,  NJ    07054

Attention:  Corporate Counsel

Facsimile No.:  (973) 267-0050

Email:  Contracts@Pacira.com

 

﻿





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-19-

--------------------------------------------------------------------------------

 



﻿

If to Aratana:

Aratana Therapeutics, Inc.

11400 Tomahawk Creek Parkway

Suite 340

Leawood, KS 66211

Attention: Steven St. Peter

Facsimile No.:  (913) 904-9641

Telephone No.: (913) 353-1000

Email:  legal@aratana.com

 

﻿

All notices, requests and other communications hereunder shall be deemed to have
been delivered upon receipt.

﻿

17.2.    Further Assurances.  Each of the Parties shall do execute and perform
and shall procure to be done executed and performed all such further acts,
deeds, documents and things as the other Party may reasonably require from time
to time to give full effect to the terms of this Agreement.

17.3.    Governing Law.  This Agreement will be construed, interpreted and
applied in accordance with the laws of the state of New Jersey, excluding its
conflict of law rules.

17.4.    Status.  Nothing in this Agreement is deemed to constitute a
partnership between the Parties nor constitute either Party the agent of the
other Party for any purpose.

17.5.    Costs and Expenses.  Each Party shall pay its own costs, charges and
expenses incurred in connection with the negotiation, preparation and completion
of this Agreement.

17.6.    Entire Agreement; Amendment.  This is the entire Agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
representations, understandings and agreements between the Parties with respect
to the subject matter hereof.  No modification shall be effective unless in
writing with specific reference to this Agreement and signed by the Parties.  It
is agreed that:

(a)    no Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;

(b)    no Party shall have any remedy in respect of misrepresentation or untrue
statement made by the other Party or for any breach of warranty which is not
contained in this Agreement; and

(c)    this Section 17.6 shall not exclude any liability for, or remedy in
respect of, fraudulent misrepresentation.

17.7.    Waiver.  The terms or conditions of this Agreement may be waived only
by a written instrument executed by the Party waiving compliance.  The failure
of either Party at any time or times to require performance of any provision
hereof shall in no manner affect its rights at





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-20-

--------------------------------------------------------------------------------

 



a later time to enforce the same.  No waiver by either Party of any condition or
term shall be deemed as a continuing waiver of such condition or term or of
another condition or term.

17.8.    Severability.  If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable Law from time to time in effect
during the License Term, it is the intention of the Parties that the remainder
of this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not materially affected.  The Parties hereto covenant
and agree to renegotiate any such term, covenant or application thereof in good
faith in order to provide a reasonably acceptable alternative to the term,
covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

17.9.    Remedies.  The rights and remedies of each of the Parties under or
pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general Law.

17.10.    Construction.  The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

17.11.    Counterparts.  This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

﻿

[Remainder of Page Intentionally Left Blank; Signature Page Follows]





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-21-

--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, each of the Parties have caused this Amended and Restated
Supply Agreement to be executed by its duly authorized representative as of the
Effective Date.

﻿

﻿

 

 

PACIRA PHARMACEUTICALS, INC.:

 

ARATANA THERAPEUTICS, INC.:

By:  /s/ Daina Borteck

 

By:  /s/ Steven St. Peter

Name:  Daina Borteck

 

Name:  Steven St. Peter

Title:  Associate General Counsel

 

Title:  President and CEO

Date:  July 3, 2018

 

Date:  June 29, 2018

﻿

﻿





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-22-

--------------------------------------------------------------------------------

 



﻿

APPENDIX I

﻿

SPECIFICATION

Bupivacaine, Extended-Release Liposome Injection (20 ml Vials,10 ml Vials)

The Specification for Bulk Product shall be the same as the specifications for
EXPAREL®.*

﻿

﻿

﻿

﻿

﻿

﻿





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-23-

--------------------------------------------------------------------------------

 



APPENDIX II

﻿

PRODUCT PRICE AND ESTIMATED UNITS PER LOT

﻿

﻿

﻿

 

 

 

Presentation

[***] Unit Pricing

Estimated Units per Lot

 

 

 

 

 

10 ml Vial

[***]

[***]

 

 

 

 

 

20 ml Vial

$[***]*

[***]

 

 

 

 

 

 

 

 

 

Presentation

[***] Unit Pricing

Estimated Units per Lot

 

 

 

 

 

10 ml Vial

$[***]**

[***]

 

 

 

 

 

20 ml Vial

$[***]

[***]

 

﻿

﻿

﻿

﻿

﻿

*Annual price increases [***] for the 20 ml Vial shall be in accordance with
Section 5.1(a).

﻿

** The price of the 10ml Vial shall remain at $[***] from the Effective Date
through December 31, 2021 (the “Initial Price Term”). Annual price increases
after the Initial Price Term for the 10 ml Vial shall be in accordance with
Section 5.1(b).

﻿

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

-24-

--------------------------------------------------------------------------------

 

 

APPENDIX III

﻿

FORM OF FORECAST

﻿

[ARATANA LETTERHEAD]

﻿

﻿

[DATE]

﻿

Pacira Pharmaceuticals

10450 Science Center Drive

San Diego, CA 92121

Attention: [•] 

﻿

RE: Aratana NOCITA Bulk unlabeled DepoBupivacaine™ Extended Release Liposome
Injection® Vials [***] Month Rolling Forecast

﻿

Dear [•]:

﻿

The following is an updated [***] month rolling forecast for unlabeled
DepoBupivacaine™ Extended Release Liposome Injection® (Bulk Product) purchased
by Aratana Therapeutics, Inc.

﻿

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

﻿Month / Year

[***]

[***]

[***]

[***]

[***]

[***]

[***]

{***]

[***]

[***]

[***]

[***}

﻿10ml Vials

 

 

 

 

 

 

 

 

 

 

 

 

﻿20ml Vials

 

 

 

 

 

 

 

 

 

 

 

 

﻿

The forecast shown above is based upon current best estimates of market demand
and product approvals and is provided for Pacira’s planning purposes.  Actual
purchase commitments will be made by formal purchase order(s).  A [***]-month
rolling forecast will continue to be provided on a monthly basis.

﻿

If you have any questions, please contact me at your earliest convenience.

﻿

Sincerely,

﻿

﻿

﻿

﻿

Direct Telephone: []

E-mail: []





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 



[DATE]

﻿

Pacira Pharmaceuticals

10450 Science Center Drive

San Diego, CA 92121

Attention: [•]

﻿

RE: Aratana NOCITA Bulk unlabeled DepoBupivacaine™ Extended Release Liposome
Injection® Vials [***] Year Forecast

﻿

Dear [•]:

﻿

The following is an updated [***] year forecast for unlabeled DepoBupivacaine™
Extended Release Liposome Injection® (Bulk Product) purchased by Aratana
Therapeutics, Inc.

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

﻿Quarter / Year

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

﻿10ml Vials

 

 

 

 

 

 

 

 

 

 

 

 

﻿20ml Vials

 

 

 

 

 

 

 

 

 

 

 

 

﻿

The forecast shown above is based upon current best estimates of market demand
and product approvals and is provided for Pacira’s planning purposes only and
shall be non-binding upon Aratana. 

﻿

If you have any questions, please contact me at your earliest convenience.

﻿

Sincerely,

﻿

﻿

﻿

Direct Telephone: []

E-mail: []

﻿

﻿



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------